Motion Granted; Vacated and Remanded and Memorandum Opinion filed March
13, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00055-CV
                                   ____________

                        DIANA RUTH LOVELL, Appellant

                                          V.

                  CHRISTOPHER WELDON MARTIN, Appellee


                      On Appeal from the 246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-18060


                     MEMORANDUM                    OPINION

      This is an appeal from an order on appellee’s first amended motion in aid of
agreement incident to divorce signed November 2, 2010. On March 5, 2012, the parties
filed a joint motion to set aside the judgment below without reference to the merits and
remand the cause to the trial court for rendition of a judgment in accordance with the
parties’ mediated and binding settlement agreement dated February 2, 2012. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the trial court’s order signed November 2, 2010, is set aside without
reference to the merits, and the cause is remanded to the trial court for rendition of a
judgment in accordance with the parties’ mediated and binding settlement agreement dated
February 2, 2012, and for entry of an order that replaces, supplants and supercedes the
November 2, 2012 order of the trial court.

      It is further ordered that costs incurred in the appeal shall be paid by the party
incurring them and this court’s mandate shall issue immediately.



                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                             2